                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLORADO
                                 Alfred A. Arraj United States Courthouse
                                      901 19th STREET, ROOM A1038
                                       DENVER, COLORADO 80294

WILEY Y. DANIEL                                                             TELEPHONE: (303) 335-2170
UNITED STATES SENIOR DISTRICT JUDGE                                         TELECOPIER: (303)335-2178




                                      MEMORANDUM

TO:            Jeffrey P. Colwell, Clerk
               Attn: Senior Judge Team

FROM:          Judge Wiley Y. Daniel

DATE:          April 9, 2019

RE:            Criminal Case No. 19-cr-00150-WYD
               UNITED STATES OF AMERICA v. 1. JUSTIN BOWEN NEISLER

      Exercising my prerogative as a Senior Judge, I request that this criminal
action be reassigned.
